DETAILED ACTION
Status of the Claims
1.	Claims 1-16 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 17 has been renumbered 16.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 13 and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 1”.  Claim 1 is to an ion-selective electrode and not to electrochemical sensor, therefore the limitation is indefinite. 
Claim 16 preamble recites “The electrochemical sensor according to claim 6”.  Claim 6 is to an ion-selective electrode and not to electrochemical sensor, therefore the limitation is indefinite. 

Claim 4 recites the limitation "the region" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 16 recites the limitation "the temperature sensor" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, 4 and 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burchettet et al. (US 6,398,931) in view of Palassis et al. (US 2011/0273165) and as evidenced by Hohne et al. (US 2017/0184499).
Claim 1. Burchette et al. teach an ion-selective electrode for an electrochemical sensor for determining a measurand representing a concentration of an analyte in a measuring medium (ion-selective electrode (ISE) of single function probe for determining voltage/potential representing concentration in analytical sample; col. 5, ll. 10-13, col. 1, ll. 15-20 and col 8, ll. 5-9), including: 
a probe body made of a first material (main body 2 made up of epoxy or DERLIN; col. 5, ll. 25-32); and 
a sensor element comprising a base body made of a second material different from the first material and an ion-selective layer arranged on the base body (membrane cap 20 made up of epoxy or DELRIN and ion-sensitive membrane 24 arranged at the bottom of the cap; col. 5 ll. 25-32) ;
 the probe body being connected to the base body by way of a liquid-tight joint (the main body is attached to membrane cap 20 via water tight seal; col. 6, ll. 66-67 over to col. 7, ll. 1-2), and the joint being formed by a receptacle, serving as a first joining partner, and a joining section protruding into the receptacle, serving as a second joining partner (joint between the main body and membrane cap could be formed by pin and groove connection (pin reads on joining section serving as second joining partner and groove reads on receptacle serving as first joining partner; col. 7, ll. 21-25), the pin inserts/ protrudes into the groove as evidenced by Hohne et al. (see Fig 2 and [0053], plug in component 5 inserts into the sleeve 6 of main body).
Burchette et al. teach the main body and membrane cap could be made up of epoxy or DELRIN (acetal resin) (col. 5, ll. 25-31) but do not explicitly teach the membrane cap is made of second material different from first material of main body. 
However, Palassis et al. teach a probe comprised of probe body 104 of antifouling plastic such as polyethylene or nylon [0023][0046][0049] different from probe head 102 made up of plastic material that is watertight since it is often used in water and such plastic material could be of acetal [0024][0025]. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention in view of Palassis et al. teaching to make the membrane cap of Burchette et al. of watertight material such as DELRIN different from the material of main body because the membrane cap is immersed in solution and therefore should be of watertight material to protect the internal components of the probe. 

Claim 3. Burchette et al. teach the receptacle is a groove (see col. 7, ll. 21-25).

Claim 4. Burchette et al. teach the joining section is tubular at least in the region thereof projecting into the receptacle (the pin is tubular which is inserted into the groove, see col. 7, ll. 21-25 and Hohne et al. Fig 2).  

Claim 8. Burchette et al. teach the base body includes a metal or a metal alloy, a polymer or a ceramic (the membrane cap is made up of DELRIN (polymer); col. 5, ll. 25-31).

Claim 10. Burchette et al. teach the base body is configured as a cap that is closed on one side having the receptacle or the joining section arranged at the open end thereof (the membrane cap is configured as cap that is closed on bottom end with pin arranged at the open end; see Fig 4 and col. 7, ll. 21-25 and see Fig 2 of Hohne).  
 
Claim 11. An electrochemical sensor for determining a measurand representing a concentration of an analyte in a measuring fluid (col. 5, ll. 10-13, col. 1, ll. 15-20 and col 8, ll. 5-9), comprising: 
an ion-selective electrode serving as a measuring half-cell of a potentiometric sensor (ion-selective electrode with sensing half cell; col. 5, ll. 10-14), wherein the ion-selective electrode includes: a probe body made of a first material (main body 2 made up of epoxy or DERLIN; col. 5, ll. 25-32); and 
a sensor element comprising a base body made of a second material different from the first material and an ion-selective layer arranged on the base body (membrane cap 20 made up of epoxy or DELRIN and ion-sensitive membrane 24 arranged at the bottom of the cap; col. 5 ll. 25-32) ;
 the probe body being connected to the base body by way of a liquid-tight joint (the main body is attached to membrane cap 20 via water tight seal; col. 6, ll. 66-67 over to col. 7, ll. 1-2), and the joint being formed by a receptacle, serving as a first joining partner, and a joining section protruding into the receptacle, serving as a second joining partner (joint between the main body and membrane cap could be formed by pin and groove connection (pin reads on joining section serving as second joining partner and groove reads on receptacle serving as first joining partner; col. 7, ll. 21-25), the pin inserts/ protrudes into the groove as evidenced by Hohne et al. (see Fig 2 and [0053], plug in component 5 inserts into the sleeve 6 of main body).
a reference half-cell (reference half cell; col. 5, ll. 10-14); and 
a sensor circuit that is connected to the reference half-cell and the measuring half-cell in an electrically conducting manner (electric signal is observed when ion is detected; col. 8, ll. 1-15,  thus a sensor circuit is present in connection with reference and measuring half cells).  
Burchette et al. teach the main body and membrane cap could be made up of epoxy or DELRIN (acetal resin) (col. 5, ll. 25-31) but do not explicitly teach the membrane cap is made of second material different from first material of main body. 
However, Palassis et al. teach a probe comprised of probe body 104 of antifouling plastic such as polyethylene or nylon [0023][0046][0049] different from probe head 102 made up of plastic material that is watertight since it is often used in water and such plastic material could be of acetal [0024][0025]. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention in view of Palassis et al. teaching to make the membrane cap of Burchette et al. of watertight material such as DELRIN different from the material of main body because the membrane cap is immersed in solution and therefore should be of watertight material to protect the internal components of the probe. 

Claim 12. Burchette et al. teach the base body is configured as a cap that is closed on one side having the receptacle or the joining section arranged at the open end thereof (the membrane cap is configured as cap that is closed on bottom end with pin arranged at the open end; see Fig 4 and col. 7, ll. 21-25 and see Fig 2 of Hohne).  

Claim 13. Burchette et al. teach wherein a cavity is formed in the probe body, in which a reference electrolyte and a reference element contacting the reference electrolyte are arranged (reference electrolyte compartment 5 in which reference electrode 4 and reference electrolyte 31; col. 6, ll. 23-30), and a diaphragm is arranged in a wall of the probe body (junction 10a arrange in the probe body; see Fig 8), by way of which the reference electrolyte is in electrolytic contact with a medium surrounding the probe body (col 6, ll. 55-57).  

Claim 14 is a product by process claim. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 

Claims 2 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burchette et al. and Palassis et al. as applied to claim 1 above, and further in view of Hanzalova et al. (US 2010/0116646).
Claim 2. Modified Burchette et al. do not teach the joining section comprises at least one surface region that is joined to a surface of the receptacle by way of an adhesive layer, and the joining section is held in the receptacle by form fit in a perpendicular direction to the adhesive layer.  
	However, Hanzalova et al. teach a sensing electrode for pH measurement (see abstract) comprised of tubes 4 connected to body 1 at a joint wherein the joint is sealed with glue (reads on adhesive layer) such that there is not leak in the vicinity of underlay 1 and so no measured liquid could exist here and prevent slowing down the pH response [0045][0046].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Hanzalova et al. teaching to include glue in the joint or pin/groove between the main body and membrane cap of Burchette et al. because the glue would prevent any measuring liquid to leak out and thereby preventing slowing down the response of the ion sensitive electrode. 
	Combined teachings of Burchette et al. and Hanzalova et al. would teach glue being placed between the pin and groove, wherein the placement of glue would conform the shape of the groove, thus the glue would be perpendicular to the pin (see Fig 2 of Hohne). 

Claim 5. Burchette et al. teach the join is pin and groove, thus the joining section (pin) includes a first surface and a second surface facing away from the first surface (see Hohne et al. plug in component 5 having first surface and second surface), and the receptacle (groove) includes a first side wall and a second side wall (see Hohne et al. sleeve 6 including a first side wall and second side wall), and the first surface and the first side wall, as well as the second surface and the second side wall, are joined to one another at least in sub-regions (the first surface of the pin is joined to first side wall and second surface of the pin joins the second side wall of the groove). Burchette et al. do not teach the first and second surfaces are joined by an adhesive layer to the first and second wall respectively. 
However, Hanzalova et al. teach a sensing electrode for pH measurement (see abstract) comprised of tubes 4 connected to body 1 at a joint wherein the joint is sealed with glue (reads on adhesive layer) such that there is not leak in the vicinity of body 1 and so no measured liquid could exist here and prevent slowing down the pH response [0045][0046].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Hanzalova et al. teaching to include glue between the pin and groove of Burchette et al. because the glue would prevent any measuring liquid to leak out and thereby preventing slowing down the response of the ion sensitive electrode. 
	Combined teachings of Burchette et al. and Hanzalova et al. would teach glue being placed between the pin and groove, wherein the placement of glue would conform the shape of the groove, thus the first and second surfaces would be joined by an adhesive layer to the first and second wall respectively.

Claim 6. Burchette et al. teach the first side wall and the first surface, and the second side wall and the second surface, rest directly against one another in at least one sub-region of the joint (pin and groove joint with the first and second side walls of the groove rest directly against the first and second surfaces of the pin respectively; see Hohne et al. Fig 2).  

Claim 7. Burchette et al. teach an inner edge between a surface including the receptacle and the joining section (pin and groove forms an inner edge; see Hohne et al. Fig 2) but do not teach the inner edge is covered by a polymer coating.  However, Hanzalova et al. teach a sensing electrode for pH measurement (see abstract) comprised of tubes 4 connected to body 1 at a joint wherein the joint is sealed with glue (reads on adhesive layer) such that there is not leak in the vicinity of body 1 and so no measured liquid could exist here and prevent slowing down the pH response [0045][0046].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Hanzalova et al. teaching to include glue between the pin and groove of Burchette et al. because the glue would prevent any measuring liquid to leak out and thereby preventing slowing down the response of the ion sensitive electrode. 
	Combined teachings of Burchette et al. and Hanzalova et al. would teach glue being placed between the pin and groove inner edge.  

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burchette et al. and Palassis et al. as applied to claim 1 above, and further in view of Fanselow et al. (US 2015/0068891).
Claim 16. Modified Burchette et al. do not teach a temperature sensor is arranged in a cavity formed inside the base body, and the temperature sensor is in thermally conducting contact with the base body by way of a thermally conducting connecting layer.  
However, Fanselow et al. teach a measuring probe comprised of electrodes and a temperature sensor inserted in a cavity of the probe body 3 facing away from the medium and is held in place with thermally conductive adhesive to provide thermal correction of the conductivity measurement performed [0052] [0051]. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention in view of Fanselow et al. teaching to dispose a temperature sensor inside the probe body of the Burchette et al. because the temperature sensor would able to correct any temperature drift during sample measurement(s) and thereby provide accurate measurements. 
Allowable Subject Matter
Claims 9 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the cited prior art Burchette et al. teach the base body is comprised of epoxy and do not teach one region being formed of electrically conductive material which is electrically in contact with ion-selective layer and serves as potential lead of the electrode. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GURPREET KAUR/
Primary Examiner
Art Unit 1759